Citation Nr: 1523625	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned in July 2013.  A copy of the transcript has been associated with the claims file.

In January 2014, the Board issued a decision granting the Veteran entitlement to specially adapted housing and special home adaptation.  In September 2014, the United States Court of Appeals for Veterans Claims granted a joint motion for partial remand on the basis that the Board failed to consider whether the Veteran was entitled to special monthly compensation.  The remainder of the January 2014 Board decision remained undisturbed.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.

A claim of entitlement to automobile and adaptive equipment was submitted by the Veteran in November 2014.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the September 2014 joint motion for partial remand, the Board is remanding the issue of entitlement to special monthly compensation so that it may be adjudicated by the AOJ in the first instance.  The Board notes that the AOJ should specifically consider whether the Veteran is entitled to special monthly compensation under 38 U.S.C.A. § 1114(l), for the loss of use of both feet, 38 U.S.C.A. § 1114(m), for the loss of use of both hands, and 38 U.S.C.A. § 1114(s), for a veteran who is permanently housebound due to service-connected disabilities.  See 38 U.S.C.A. § 1114(l), (m), (s) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l), (m), and (s).

2.  After conducting any additional, appropriate development, the AOJ should adjudicate the claim for entitlement to special monthly compensation, with specific consideration of whether the Veteran meets the criteria for special monthly compensation under 38 U.S.C.A. § 1114(l), (m), or (s), or any other benefit reasonably raised by the record.  If any benefit raised is not fully granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



